         Case 7:20-cv-04857-VB-AEK Document 52 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
JERONIMO VICTORIANO ESQUIVEL, Individually
and on behalf of others similarly situated,
                                                                          ORDER FOR PROPOSED
                                   Plaintiff,                             FINDINGS OF FACT AND
                                                                          CONCLUSIONS OF LAW
                                                                          ON DAMAGES

                 -against-                                                20 Civ. 4857 (VB)(AEK)

ANTONIO AGUILAR, GLADYS BARSOLAS,
AYZA G. BARZOLA, and LA GLADYS RESTAURANT
INC. d/b/a GLADYS RESTAURANT, jointly and
severally,

                                    Defendants.
----------------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        This case has been referred to the undersigned for an inquest on damages after

Defendants’ default. ECF No. 51. By no later than December 17, 2020, Plaintiff shall file

Proposed Findings of Fact and Conclusions of Law concerning all damages and any other

monetary relief (including attorneys’ fees and costs) permitted under the default judgment. Prior

to filing, Plaintiff shall serve Defendants (by mail at their last known addresses) with Plaintiff’s

Proposed Findings of Fact and Conclusions of Law and shall include with such service a copy of

this Order. Plaintiff shall file proof of service along with the Proposed Findings of Fact and

Conclusions of Law.

        Plaintiff’s Proposed Findings of Fact and Conclusions of Law shall contain a concluding

paragraph that succinctly summarizes what damages amount (or other monetary relief) is being

sought, including the exact dollar amount being sought. The Proposed Findings of Fact and

Conclusions of Law should specifically tie the proposed damages figures to the legal claims on

which liability has been established; should demonstrate how Plaintiff has arrived at the
       Case 7:20-cv-04857-VB-AEK Document 52 Filed 11/19/20 Page 2 of 2




proposed damages figures; and should be supported by one or more affidavits, which may attach

any documentary evidence needed to establish the proposed damages. Each proposed finding of

fact shall be followed by a citation to the paragraphs of the affidavit and/or pages of

documentary evidence that support such proposed finding. Any request for attorneys’ fees must

be supported by contemporaneous time records showing, for each attorney or other timekeeper,

the date of service, the hours expended, and the nature of the work performed.

       By no later than January 14, 2021, Defendants shall file their responses, if any. The

Court hereby notifies the parties that it may conduct this inquest based solely upon the written

submissions of the parties. See Action S.A. v. March Rich & Co., 951 F.2d 504, 508 (2d Cir.

1991) (“affidavits, evidence, and oral presentations by opposing counsel” constituted “sufficient

basis from which to evaluate the fairness of the . . . sum” without the need for a separate hearing

on damages); Lenard v. Design Studio, 889 F. Supp. 2d 518, 523, 527 (S.D.N.Y. 2012) (adopting

magistrate judge’s report and recommendation on damages, issued after referral for inquest into

damages following default judgment against defendant, without an evidentiary hearing). To the

extent that any party seeks an evidentiary hearing on the issue of damages or other monetary

relief, such party must set forth in its submission the reason why the inquest should not be

conducted based upon the written submissions alone, including a description of what witness

would be called to testify at a hearing, and the nature of the evidence that would be submitted.

Dated: November 19, 2020
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                 2
